Title: To George Washington from Major William Galvan, 2 June 1780
From: Galvan, William
To: Washington, George


No.1
 

Sir
Cape Henry [Va.] 2d June 1780.

I arrived the 31st of last month at Cape Henry. The place where the light house is intended to be built appears to me the best calculated to erect the Signals and take my Station at, which I shall do as Soon as I can be established there, with the least Safety. at present I am quartered at one Mrs Killings, five miles from the Cape and Six from the light house. This, Sir, is the nearest habitation from the Cape, where to I do and Shall repair every day untill I can be intirely fixed there.
Major General The Marquis De La fayette from whom, according to your Excellency’s orders, I have received my instructions, and to whom I render an account of My proceedings to this day, will lay them before your Excellency. You will See the State of things relative to my position.
I beg leave to add that his Excellency Governor Jefferson has

concurred in my mission with a Zeal and an activity deserving the highest praises, tho’ all his orders have not yet been brought to execution. With all possible respect—I have the honour to be Sir your Excellency’s Most obedient and most humble Servant

Galvan

